Order entered May 5, 1965, unanimously affirmed, without costs or disbursements. Decree so far as appealed from by New York Life Insurance Company, unanimously affirmed, under constraint of the so-called “ Spur Case” (Matter of the City of New York [Manhattan Ry. Co.], 229 App. Div. 617, 628 [1930]; 238 App. Div. 832, affd. 265 N. Y. 170, affd. sub nom. Roberts v. City of New York, 295 U. S. 264), with $50 costs and disbursements to the respondent. Appeals of intervenors assessees appellants other than New York Life Insurance Company are dismissed on the law (Administrative Code, § B15-22.0, cf. § B15-25.0; Matter of City of New York [Foster Ave.], 119 App. Div. 491), without costs or disbursements. Order entered July 28, 1966, unanimously affirmed, without costs or disbursements. Opinion Per Curiam [27 A D 2d 135]. Settle order on notice. Concur — Botein, P. J., Stevens, Tilzer and McNally, JJ.